DETAILED ACTION
This Office Action is in response to the communication(s) filed on 12/22/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
With regard to the argument of operating LP-EGR with and without diagnosis and learning during certain threshold/reference values. It is noted that unless these thresholds/values are specified, they are given their broadest reasonable interpretation, which is any value. Since performing the LP-EGR with diagnosis and learning is done within second reference value < temperature ≤ first reference value it encompasses any temperature thus the reference of Nakamura reads on the claim limitation, see rejection below. Since performing the LP-EGR without diagnosis and learning is done below a second reference value and Tsuyuki discloses it is known to prohibit diagnosis of an exhaust gas recirculation system when an the intake air temperature is below and above a predetermined amount and waiting a predetermined amount of time which is corrected based on engine coolant temperature in order to prevent misdiagnosis of the EGR system (see at least column 1, lines 43-52), Nakamura as modified by Tsuyuki reads on the claim limitation, see rejection below.
With regard to the amended limitation being an “and” limitation and not an “or” limitation see rejection below.
It is further noted near freezing (near 0 celsius) is not “cryogenic”. However, this argument is moot since the present application does not refer to temperatures anywhere near cryogenic conditions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2018/0363576 A1), in view of Tsuyuki et al (US 6,102,015).
Regarding claim 1, Nakamura discloses a method for controlling a low-pressure exhaust gas recirculation (LP-EGR) system (Fig. 1, low pressure EGR passage 22) for (intended use) freezing prevention, the method comprising: measuring, by an intake air temperature sensor (at least implicitly taught by paragraph 0045-0046, since atmospheric temperature [Tup] is used to determine the actual throttle opening degree), an intake air temperature during coasting (deceleration fuel cutoff, see at least step 110 of Fig. 2) of a vehicle; determining, by a controller, whether or not the intake air temperature is less than or equal to a first reference value and greater than a second reference value (under BRI since the reference value of the temperature is not disclosed, any temperature meets this limitation, at step 160 TAR is calculated using the atmospheric temperature, see at least paragraph 0046 and fig. 2); performing, by the controller, diagnosis and learning of a driving state of an engine through engine driving sensors (see at least paragraph 0047 and step 170 of fig. 2) when the intake air temperature is less than or equal to the first reference value and greater than the second reference value (under BRI The atmospheric temperature is between [for example only] negative infinity and positive infinity); and operating (see at least step 280 in fig. 2, and paragraph 0058), by the controller, the LP-EGR system (closing the EGR valve see at least paragraph 0006) in a coasting section (fig. 2 shows the method while operating at coasting) when the diagnosis and learning of the driving state of the engine through the engine driving sensors have been completed (see at least fig. 2), when the intake air temperature is less than or equal to the first reference value and greater than the second reference value (second reference 
Nakamura further discloses wherein the controller operates the LP-EGR system during a boost condition (see at least paragraph 0029) and during other normal operating conditions when the temperature is below a predetermined amount (at least implicitly).
Nakamura is not relied upon to teach Wherein the controller operates the LP-EGR system without diagnosis and learning of a driving state of an engine when the intake air temperature measured by the intake air temperature sensor is less than or equal to the second reference value.
Tsuyuki discloses it is known to prohibit diagnosis of an exhaust gas recirculation system when an the intake air temperature is below and above a predetermined amount and waiting a predetermined amount of time which is corrected based on engine coolant temperature in order to prevent misdiagnosis of the EGR system (see at least column 1, lines 43-52). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Nakamura to preventing the diagnosis of the EGR system when the intake temperature is too low or too high in order to prevent a misdiagnosis of the EGR system.
For clarity, Nakamura as modified, further discloses wherein the controller operates the LP-EGR system without diagnosis and learning (inhibiting the diagnosis would also inhibits the learning) of a driving state of an engine when the intake air temperature measured by the intake air temperature sensor is less than or equal to the second reference value (see at least column 1, lines 43-52).
Regarding claim 2, Nakamura further discloses wherein performing the diagnosis and learning of the driving state of the engine through the engine driving sensors comprises: determining whether or not a number of times of the diagnosis and learning of the driving state of the engine through the engine driving sensors exceeds a predetermined number after starting of the engine; and completing 
Regarding claim 4, Nakamura discloses an apparatus (Fig. 1) for controlling an LP-EGR system (Fig. 1) for (intended use) freezing prevention, the apparatus comprising: an intake air temperature sensor configured to measure a temperature of intake air introduced from outside (at least implicitly from paragraph 0045-0046 in order to obtain the atmospheric temperature [Tup]); at least one engine driving sensor used to diagnose and learn a driving state of an engine (see at least paragraph 0045-0046 and fig. 1); the LP-EGR system configured such that at least a portion of exhaust gas flows into the LP-EGR system as intake air (Fig. 1); and a controller (50) configured to perform diagnosis and learning of the driving state of the engine using the at least one engine driving sensor (paragraph 0045-0047 and fig. 2) or to operate the LP-EGR system (step 280 of fig. 2 and paragraph 0058) depending on the temperature of the intake air measured by the intake air temperature sensor when coasting conditions of a vehicle are satisfied (step 110 of fig. 2), wherein the controller performs the diagnosis and learning of the driving state of the engine using the at least one engine driving sensor when the intake air temperature is less than or equal to a first reference value and greater than a second reference value (under BRI The atmospheric temperature is between [for example only] negative infinity and positive infinity), and operates the LP-EGR system (step 280 of fig. 2 and paragraph 0058) in a state in which the diagnosis and learning of the driving state of the engine through the engine driving sensors have been completed (Fig. 2). 
Nakamura further discloses wherein the controller operates the LP-EGR system during a boost condition (see at least paragraph 0029) and during other normal operating conditions when the temperature is below a predetermined amount (at least implicitly).

Tsuyuki discloses it is known to prohibit diagnosis of an exhaust gas recirculation system when an the intake air temperature is below and above a predetermined amount and waiting a predetermined amount of time which is corrected based on engine coolant temperature in order to prevent misdiagnosis of the EGR system (see at least column 1, lines 43-52). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Nakamura to preventing the diagnosis of the EGR system when the intake temperature is too low or too high in order to prevent a misdiagnosis of the EGR system.
For clarity, Nakamura as modified, further discloses wherein the controller operates the LP-EGR system without diagnosis and learning (inhibiting the diagnosis would also inhibits the learning) of a driving state of an engine when the intake air temperature measured by the intake air temperature sensor is less than or equal to the second reference value (see at least column 1, lines 43-52).
Regarding claim 5, Nakamura further discloses wherein the at least one driving sensor comprises an air flow sensor (42).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO EN MO whose telephone number is (571)272-9970. The examiner can normally be reached Monday-Friday 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAO EN MO/Primary Examiner, Art Unit 3747